Citation Nr: 1121289	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-09 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for skin cancer of the left arm, to include as secondary to service-connected left hand osteoarthritis.

2.  Entitlement to service connection for cancer of the lip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to February 1955.

These matters come before the Board of Veterans' Appeals (BVA or Board) from August 2008 (lip cancer) and July 2006 (cancer of left arm) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned Veterans Law Judge in September 2009.  A transcript of the hearing is of record.  This case was initially before the Board in November 2009.  Most recently, in November 2010, the Board remanded the issues on appeal, as well as denied a service connection claim for an inner ear disorder, and granted claims for service connection for bilateral hearing loss and tinnitus. In January 2011, the Appeals Management Center in Washington, DC granted bilateral hearing loss, effective July 31, 2006 and tinnitus, effective March 26, 2008.  

Pursuant to the November 2010 Remand, the RO was instructed to request an addendum medical opinion regarding the etiology of the Veteran's left arm and lip cancer.  Although the Board finds that the VA addendum opinion obtained does not address all of the questions outlined in the Remand, because the Board is granting in full the benefits sought on appeal, this procedural error is deemed to be non-prejudicial to the Veteran.  

The Board additionally notes that following the most recent March 2011 supplemental statement of the case, the Veteran submitted numerous medical records without waiver of RO review.  However, as the Board is granting in full the benefits sought on appeal, this procedural error is also deemed to be non-prejudicial to the Veteran.  

The issues of service connection for skin cancer of the right and left cheeks have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's skin cancer of the left arm is the result of in-service exposure to the sun.  

2.  The Veteran's cancer of the lip is the result of in-service exposure to the sun.


CONCLUSIONS OF LAW

1.  Skin cancer of the left arm was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  Cancer of the lip, or the chronic residuals related thereto, was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering in-service incurrence, the Board has considered that the service treatment records do not confirm that the Veteran suffered from left arm or lip cancer.  In fact, the Veteran's February 1955 separation examination noted a normal clinical evaluation of his skin.  Post-service records first reflect treatment associated with his face in May 1986, when the Veteran was treated for actinic keratosis.  The Veteran was treated for actinic keratosis of the arm as early as February 1995.  

More recent treatment records reflect a diagnosis of squamous cell carcinoma of the left upper arm in February 2006.  Private treatment records reflect that leukoplakia/early squamous cell carcinoma of the lower lip was surgically removed in April 1999.  

The Veteran essentially asserts that his skin cancers are the direct result of exposure to sun during his service aboard a ship near the Philippine Islands.  See BVA Hearing Transcript (T.) at 20-21.  The Veteran testified that after service he worked mainly indoors.  See T. at 23.  He indicated that although he did not get any bad sunburns in service, he had gotten blistered some but never sought treatment.  See T. at 24.  A review of the Veteran's personnel files confirms that he was stationed aboard the USS Philippine SEA between December 1951 and February 1955.  His DD 214 reflects that his military occupational specialty was that of a deck hand.  The Board finds that it would have been consistent with the circumstances of his service for him to have to been exposed to the outdoor elements.  See 38 U.S.C.A. § 1154.  As such, the Board finds that it is reasonable to assume that the Veteran was exposed to the sun while performing his duties during his active duty service, and that he would have been susceptible to sun burn. 

Although there is an over 30-year gap between discharge and when the available post-service records first reflect complaints by the Veteran of skin related symptomatology, the weight of the competent evidence of record shows that his currently-diagnosed skin cancer of the left arm and residuals of skin cancer of the lip were incurred in active service. 

The Board notes that various VA and private medical examiners have proffered opinions as to the etiology of the Veteran's left arm and lip cancer.  A February 2006 private physician indicated that the Veteran's left upper arm squamous cell carcinoma was most likely sun exposure related over many years.  The same private physician rendered an opinion regarding the Veteran's cancer of the lower lip in December 2009.  He opined that it was "most likely sun exposure."  Rationale for either opinion was not provided.  As such these opinions are given little probative weight. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). 

In April 2010, a VA examiner considered the Veteran's case.  She noted that the Veteran had served for 4 years, during which time he was stationed aboard a ship in the Philippines and Korea.  She noted that he had developed the first of his 3 skin cancers in 1999.  She diagnosed the Veteran with skin cancer resolved.  She commented that skin cancers are exceedingly common in people in Oklahoma because of the 300+ days of sun annually.  She noted that the Veteran reported that he did not have a lot of sunburns while in service.  She opined that most likely, the cancers are related to his total life exposure to sun, some of which occurred during his 4 years in the military.  An Addendum opinion was obtained in June 2010, after the VA examiner was able to review the Veteran's claims file.  The VA examiner indicated that there were excellent dermatology records showing treatment of his past skin cancers and that his private doctors also felt that his skin cancers were related to his total life exposure to sun.  

A February 2011 Addendum opinion was also obtained.  The VA examiner opined that the Veteran's cancers did not have their onset while he was in the military.  She noted that they were related to one's lifetime total exposure to sun.  She indicated that the time the Veteran spent in the South Pacific undoubtedly contributed to his total sun exposure hours.  She noted that the sun exposure during his military life was part of his cumulative total exposure but is not likely to be the cause of his skin cancers.  She did not provide rationale for this last conclusory statement. 

Although the VA examiner provides an essentially negative finding, the Board finds that her opinion, when read in a light most favorable to the Veteran, reflects that his current left arm skin cancer and now excised lip cancer were caused in some part or to some degree by his in-service sun exposure. 

The Veteran's private physician once again provided an opinion in January 2011. He indicated that he had been treating the Veteran since 1985 for multiple actinic keratoses (precancerous lesions) and a skin cancer on the lower lip in 1999.  He noted that the Veteran had served in the US Navy and was exposed to the extreme South Pacific sun during his service.  He opined that it was more than likely that the excessive exposure to the sun greatly contributed to the development of Leukoplakia as well as the squamous cell carcinoma on his lower lip.  As noted above, pursuant to this decision the Board is making a credibility determination to concede the Veteran's in-service sun exposure.  

In giving due consideration to the places, types, and circumstances of his service, in conjunction with a favorable reading of the April 2010, June 2010, and February 2011 VA opinions, in addition to consideration of the January 2011 private opinion, the Board finds that the doctrine of reasonable doubt supports a grant of service connection for skin cancer of the left arm and for residuals of cancer of the lip.  

The Board notes that the Veteran has alternatively argued that his skin cancer of the left arm is secondary to service-connected left hand osteoarthritis.  Nevertheless, given that this opinion is granting service connection for his skin cancer of the left arm, a discussion as to whether secondary service connection is warranted is deemed moot.


ORDER

Service connection for skin cancer of the left arm, is granted.

Service connection for cancer of the lip, or the chronic residuals related thereto, is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


